DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 01/24/2022 in which claims 3-13, 15, and 17-21 were amended and claims 16 and 22-30 canceled. Therefore, claims 1-15 and 17-21 are pending for examination below. 

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, line 2 states the pore size is both greater than one half wavelength “and/or” also equal to one half wavelength. It cannot be both, therefore the clear is not clear. Applicant should select a size(s) that are not mutually exclusive, i.e. remove the “and” clause. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas [US 5,436,548] in view of von Krusenstierna [US 3,923,550].
With respect to claim 1, Thomas discloses a battery [100], comprising: a first electrode [110 or 120]; a second electrode [110 or 120]; an electrolyte interposed between the first electrode and the second electrode [150]; and at least one acoustic wave device configured to generate a plurality of acoustic waves during a charging of the battery [col. 3 lines 38-53], the charging of the battery triggering cations from the first electrode to travel through the electrolyte and deposit on the second electrode [implicit function of how ions travel during replenishing of charge of a battery], the plurality of acoustic waves agitating the electrolyte to at least homogenize a distribution of cations in the electrolyte [col. 3 lines 12-58; “resulting in smoother plating and more efficient deposition” of the ions], however, Thomas does not disclose dendrite is his disclosure and therefore lacks a disclosure of the intended effect that the homogenization preventing a formation of dendrites on the second electrode by at least increasing a uniformity of the deposit of cations on the second electrode.
Von teaches a method and apparatus for charging a battery where the homogenization of the electrolyte prevents a formation of dendrites on a second electrode by at least increasing a uniformity of the deposit of cations on the second electrode subjected to a vibratory agitation [col. 1 lines 44-51].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention that the vibratory agitation of the electrolyte that homogenizes the solution further prevents a formation of dendrites on the electrode since it occurs with large concentrations and homogenizing by the agitation results in more uniformity of the deposits. 

With respect to claim 3, Thomas and Von as applied above further disclose wherein the homogenization decreases a concentration gradient of the cations in the electrolyte and increases a uniformity of the distribution of the cations in the electrolyte [this is the implicit definition of homogenizing, i.e. it is defining itself; also see above regarding more efficient deposition and smoother plating which is equated to decreasing the concentrations in one area]. 

With respect to claim 4, Thomas and Von disclose the invention except for wherein the plurality of acoustic waves comprises surface acoustic waves, Lamb waves, flexural waves, thickness mode vibrations, mixed-mode waves, longitudinal waves, shear mode vibrations, and/or bulk wave vibrations. However as the prior art discloses use of a transducer for the waves, the selection of a specific type of wave, i.e. thickness mode vibrations, would be obvious to a person having ordinary skill in the art since selection of the optimal wave can be performed without undue experimentation. The benefit of selecting the wave to correspond to a certain frequency or direction of wave (shear vs bulk) enables flexibilities in the cost and placement during the construction of the wave generating components. 

With respect to claims 6 and 7, Thomas further discloses wherein the at least one acoustic wave device is disposed at a side of the first electrode and/or the second electrode or is disposed above and/or beneath the first electrode and/or the second electrode [210, note that the bottom/beneath of the battery device would still be considers a “side” just a bottom side of the electrode].

With respect to claim 8, Thomas further discloses wherein the charging of the battery activates the at least one acoustic wave device to at least generate the plurality of acoustic waves [col. 3 lines 54-68].

With respect to claim 10, Thomas further discloses wherein the electrolyte comprises a gas and/or a liquid [col. 2; liquid such as lead acid battery].

With respect to claim 11, Thomas further discloses wherein the battery comprises a lithium (Li) battery, or a lithium-ion battery [col. 2; lithium].

With respect to claim 12, Thomas further discloses wherein the first electrode and/or the second electrode comprises a metal electrode, a cation-intercalated composite electrode, an air electrode, a graphite electrode, a graphene electrode, a lithium-intercalated carbon electrode, a lithium-intercalated silicone electrode, a sulphur electrode, a tungsten electrode, a silicon electrode, a nitride electrode, a vanadium oxide electrode, and/or a lithium excess electrode [col. 2 lines 25-57].

With respect to claims 17 and 19, Thomas as applied above fails to disclose calculation of the specific parameters of the waves, i.e. attenuation length and amplitude. It would have been obvious to a person with ordinary skill in the art to calculate the frequency of the plurality of acoustic waves that correspond with an attenuation length of the plurality of acoustic waves and are selected such that the attenuation length corresponds to one or more dimensions of the battery, the first electrode, and/or the second electrode and also wherein the plurality of acoustic waves are selected to have an amplitude that preserves a solid electrolyte interface layer formed on a surface of the first electrode and/or the second electrode, since discovering optimum values of a result effective variable involves only routine skill. For example, simple equations are used to determine these parameters, i.e. wavelength is equal to speed of sound constant over the frequency, and does not require any special knowledge of undue experimentation to calculate the optimum parameters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify attenuation length and amplitude as claimed for the benefit of designing the frequency to optimally interact with the electrolyte in the desired way (i.e. how strong they interact with the solution and electrode layers). 

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas [US 5,436,548] and von Krusenstierna [US 3,923,550] as applied above, and further in view of Ahuja et al. [US 5,932,991].
With respect to claim 2, Thomas as applied above teaches the agitating of the electrolyte to homogenize the distribution of cations in the electrolyte but fails to disclose wherein the plurality of acoustic waves induces acoustic streaming within the electrolyte. 
However, Ahuja teaches enhancing the charging of batteries by adding acoustic excitation to the charging process [abstract]. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Thomas to induce acoustic streaming within the electrolyte wherein the acoustic streaming further agitates the electrolyte to homogenize the distribution, in view of the teachings of Ahuja, to reduce the time needed to charge a battery as stated by Ahuja. 

With respect to claim 9, Ahuja further teaches wherein the at least one acoustic wave device is inactive during a discharge of the battery [abstract and summary of invention states the sound is applied during charging of the battery to affect the charging time]. 
Therefore it would have been obvious to a person having ordinary skill in the art to modify Thomas to induce acoustic streaming during charging and not during discharging, for the benefit of reducing the time needed to charge a battery as stated by Ahuja. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas [US 5,436,548] and von Krusenstierna [US 3,923,550] as applied above, and further in view of Marple et al. [US 2010/0273036].
With respect to claim 5, Thomas and Von as applied above disclose wherein the battery comprises a separator is interposed between the first electrode and the second electrode, and wherein the at least one acoustic wave device is disposed at a core of the structure [i.e. 210/220]. However, the prior art references lack a disclosure that the battery is a cylindrical battery configured to form a jelly-roll structure. 
Marple teaches a battery cell is formed in a jelly-roll structure [Fig. 1]. Therefore, it would have been obvious to a person having ordinary skill in the art to modify Thomas to form/use a jelly-roll structure battery for the benefit of providing a smaller battery thereby allowing more flexible placement in the design structure. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas [US 5,436,548] and von Krusenstierna [US 3,923,550] as applied above, and further in view of Saunder et al. [US 2015/0270584].
With respect to claim 18, Thomas fails to disclose a separator with a specific pore size. Saunders discloses a battery with a porous separator having a size conforming to a specific wavelength [par. 0041, 0057]. Furthermore, it would have been obvious to a person with ordinary skill in the art to calculate the size of the separator equal to half a wavelength since simple equations are used to determine these parameters, i.e. wavelength is equal to speed of sound constant over the frequency, and does not require any special knowledge of undue experimentation to calculate the optimum parameters. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the pore size to be half a wavelength of the acoustic wave for the benefit of designing the pores to allow the waves to permeate through and not bounce back. 

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas [US 5,436,548] and von Krusenstierna [US 3,923,550] as applied above, and further in view of Murphy et al. [US 2020/0106137].
With respect to claims 20-21, Thomas discloses acoustic waves would be at least partially reflected off a surface [i.e. acoustic wave are not small enough to entirely penetrate like an x-ray] but fails to disclose using the reflected waves. Murphy discloses a battery life assessment method wherein acoustic waves are used and reflected to determine based on morphology/way the wave bounces of the reflected signal a health of the battery including bubbles [par. 0074,0112,0180,0203,0255].
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Thomas to use the reflected acoustics waves to determine battery health and control charging for the benefit of preventing further damage to the battery during charging from the indication of detrimental health effects as seen from the waves as stated by Murphy.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if canceled and incorporated into independent claim 1 including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 13, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed “wherein the at least one acoustic wave device comprises a transducer deposited on a substrate, wherein the transducer is configured to respond to an electrical input signal by at least applying tension and compression within and/or upon the substrate, and wherein the substrate responds to the tension and the compression by at least oscillating to generate the plurality of acoustic waves.”
Claims 14-15 depend from claim 13 and are objected to for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859